DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
The amendments to the claims and specification filed May 2, 2022 have been entered. Claims 1-2, 7-11, and 13-18 are currently pending. The objections noted in the non-final office action dated March 21, 2022 have been overcome.

Allowed claims
Claims 1-2, 7-11, and 13-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The applicant’s arguments submitted January 26, 2022 are persuasive.

The closest prior arts of record are Lawrence US 5678564, Jascalevich US 3042041
Lawrence discloses a multilayer structure for managing the skin of an individual. Lawrence fails to teach a vent and that there is a space between the first and second region of permeable portion which defines a chamber in the space.
Jascalevich teaches a suction device with a vent to prevent pressure build- up on the skin.
Even if it obvious to add the vent of Jascalevich to Lawrence there is still the deficiency of the first and second preamble regions of the permeable portion that create a space for the chamber which makes the claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/           Examiner, Art Unit 3781            

/NICHOLAS J. WEISS/           Supervisory Patent Examiner, Art Unit 3781